DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 1 is amended in the reply filed on 02/04/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously applied prior art reference Arai. Examiner has added a 112 (a) rejection and updated the 112 (b) rejection already on record due to the change in scope of the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “but not a second portion.” Applicant appears to be putting all of the timing away with this negative limitation. Gas that does not go through the first outlet the first time, may go through the first outlet a 2nd or subsequent time, into perpetuity. This apparent timing that the second the second portion doesn’t ever go through does not appear to be a part of Applicant’s invention. Additionally, “the control valve switchable” is not addressed by Applicant for any support, and does not appear to be mentioned in the specification.  Appropriate clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control valve switchable between a compressor and a vacuum pump line" in the claim. Applicant has not provided any support paragraphs to describe the control valve as “switchable.” Additionally, Examiner sees that there are different portions, but how does that make them switchable? How does one know? There does not appear to be a valve that says either/or (switch). Claim 1 also recites “but not a second portion.” Gas that does not go through the first outlet the first time, may go through the first outlet a 2nd or subsequent time, into perpetuity. This apparent timing that the second the second portion doesn’t ever go through does not appear to be a part of Applicant’s invention.  Examiner will interpret broadly as on/off valve, and timing for the portions which are nebulous at best. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0045104 to Arai et al (“Arai”).
Claim 1:
However Fig. 10 of Arai does not disclose a second outlet coupled to the first outlet and to the control valve. 
Fig. 3(b) of Arai discloses a second outlet (80 [bypassing pipeline]) coupled to the first outlet (on 51-1 before 80), for the purpose of allowing coolant to bypass the electrode and/or to perform temperature control (para. [0016], [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second outlet as taught by Fig. 3(b) of Arai to the configuration in Fig. 10 of Arai with motivation to allow coolant to bypass the electrode and/or to perform temperature control. 
The apparatus of Arai discloses the second outlet (80, Fig. 3b) coupled to the control valve (61 [valve], Fig. 10, Fig. 3], para. [0061]) considered capable to re-circulate a second portion of the gas through the compressor (52) to the inlet (51-1 before 80/60) prior to entering the electrostatic chuck (1, see para. [0063] where 61 can close and a portion of the gas goes to a different place).
Claim 2: The apparatus of Arai discloses further comprising the compressor (52, Fig. 10, Arai) coupled to the second outlet (80, Fig. 3b) considered capable to increase a pressure of the second portion of the gas (para. [0048], [0054]); and a gas storage (57 [reserve tank], Fig. 10) coupled to the compressor (80) to store the second portion of the gas (para. [0063]).
Claim 3:
Claims 4-7: The apparatus of Arai does not explicitly disclose (claim 4) wherein the controller has a first configuration to control supplying the second portion of the gas through an orifice to the vacuum pump line for a first time interval, and wherein the controller has a second configuration to control the re-circulating the second portion of the gas for a second time interval;  (claim 5) wherein the controller has a third configuration to determine a pressure set point for the gas at the electrostatic chuck, wherein the controller has a fourth configuration to obtain a calibration curve for the gas, wherein the controller has a fifth configuration to estimate a flow rate at the electrostatic chuck for the pressure set point based on the calibration curve, and wherein the controller has a sixth configuration to control the first portion of the gas based on the estimated flow rate; (claim 6) wherein the controller has a seventh configuration to control measuring a flow of the gas at a plurality of pressure values to generate a calibration curve; (claim 7) wherein the controller has an eighth configuration to control determining if the gas is supplied through the inlet, and wherein the controller has a ninth configuration to control sending a trigger signal to the compressor, if the gas is supplied to the inlet.
Yet the controller (56, Fig. 3b, Arai) is configured to read pressure sensors/detectors (para. [0061, 0063]), send signals to actuators of the various valves as a result of when set values are reach, or without those set values (see para. [0063]), and further noted that valve (62) with pressure sensor (64) operates as controlling a flow (see para. [0063]) which renders it capable to operate as an orifice (as applicant’s specification discloses the orifice and sensor is for monitoring a flow (para. [0066], applicant’s specification), monitor pressure (see para. [0063], Arai), measure flow rate (see para. 
Additionally regarding some of the intended use limitations in claims 4-7, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller capabilities taught by Arai as noted above with motivation to allow control of the temperature of a wafer during process with high efficiency.
Claims 8-20: (Withdrawn).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718